Citation Nr: 1526033	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include kidney stones.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for seborrheic dermatitis.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant,  Spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in April 2011 and October 2014 and remanded for additional development.  

The Veteran testified before a Veterans Law Judge (VLJ) in August 2010.  A transcript of the hearing is associated with the claims file.  The Board remanded the case for additional development in April 2011.  During the course of the appeal, the VLJ who conducted the August 2010 Board hearing stopped working at the Board.  In October 2014, the Board sent the Veteran notice that the VLJ who had conducted his previous Board hearing was no longer employed by the Board and gave him the opportunity to elect to have a hearing before another VLJ.  The Board later received correspondence from the Veteran in October 2014 stating that he wished to testify before another VLJ at a video conference hearing at the RO.  The Board remanded the claim to schedule the Veteran for a hearing in October 2014.

In April 2015, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran filed an application for entitlement to a TDIU in May 2014.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  As the Veteran's claim for entitlement to a TDIU was received during his appeal on the issue of entitlement to an increased rating for seborrheic dermatitis, the issue of entitlement to a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	
REMAND

The Board finds the claims must be remanded for additional development.  Regarding the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility, the Board finds that an additional opinion is necessary.  The Veteran asserts that he has an additional left foot disability following left heel surgery in August 2008 at VA.

A VA opinion was obtained in August 2010.  A VA podiatrist found that potential risks and benefit of the surgical procedure were identified and discussed with the Veteran prior to surgical management.  The risks included "infection that may require antibiotic therapy" and also "less than complete recovery of normal function or pain relief."  The VA podiatrist found that "Based on records, the Veteran was properly informed of these potential risks, the Veteran accepted the risks by consent, therefore I do not feel the Veteran is entitled to compensation for any residual symptoms he may be currently experiencing  as a result of surgical complications."  

In a December 2010 opinion, J.T.W., a private physician stated that the Veteran had complications following bone spur surgery at the VA hospital in 2008, including a MRSA infection.  J.T.W. stated that "These complications were not able to be handled at the VA, and after a significant delay, he was sent to Wake Forest University Medical Center whether he say another surgeon. . . who wound up having to remove a portion of his heel bone and a portion of his Achilles tendon to allow him to have some function in his left foot."  J.T.W. stated that "I believe that he would have been quite well and would have returned to work on a normal basis if he had received timely care for his heel spur situation, which developed and was treated originally at the VA hospital."  

The Veteran has asserted, and the December 2010 opinion indicates, that he has complications as a result of the surgery and due to VA care following the surgery.  The August 2010 opinion does not address the care the Veteran received from VA following his surgery or new evidence added to the claims file since then, including the December 2010 private opinion.  Accordingly, the Board finds that a new VA opinion is necessary in regard to the Veteran's 1151 claim.

In April 2011, the Board remanded the claim for additional development, including a VA examination to determine the nature and etiology of a back disorder and any chronic kidney disorder, to include kidney stones.  In a March 2012 VA examination, the examiner stated that the Veteran's current history of kidney stones is not caused by or a result of any medical issues while in the service.  The examiner stated that the Veteran had no issues with kidney stones while in the service or his initial post-service year or is otherwise related to service.  The Board finds that the VA examination is inadequate.  The examiner did not address the Veteran's in-service diagnosis of ureteral calculus in December 1969, following complaints of pain in the left side.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the March 2012 VA examination is inadequate, the claim must be remanded for a new opinion.  

The VA examiner stated that the etiology of the Veteran's back disorder is his chronic kidney stones.  Thus, the Veteran's claim for entitlement to service connection for a back disorder is inextricably intertwined with his claim for entitlement to service connection for a kidney condition.  In addition,  a new opinion is necessary with a full rationale for all opinions expressed.

In regard to the Veteran's seborrheic dermatitis, his last VA examination was in April 2012.  At the April 2015 hearing, the Veteran indicated his dermatitis had worsened.  Additionally, an October 2012 statement from J.T.W., M.D. indicates the Veteran's rash over his face affects over 30 percent of his facial area.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the claim must be remanded for a VA examination to determine the current disability level of his service-connected skin disability.

The claim for entitlement to a TDIU is inextricably intertwined with the claims being remanded, as the outcome of those claims may impact the outcome of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the right knee initial rating and the TDIU issues pending the adjudication of the inextricably intertwined claims.  Additionally, the RO should provide the Veteran with notice of the elements of a TDIU claim.

Finally, the VA treatment records in the file only date to February 2010.  An April 2013 record indicates the Veteran was hospitalized at the Durham VA Medical Center in August 2013.  As the records are relevant to the Veteran's claims, the Board requests the appellant's complete VA treatment records from February 2010 to present.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from February 2010 to present, including April 2013 records from the VA Medical Center in Durham, North Carolina.  If no records are available, the claims folder must indicate this fact.

2.  Provide the Veteran with notice of the evidence and information necessary to substantiate a TDIU claim.

3.  After completion of the above, send the Veteran's claims file, including records on Virtual VA and VBMS, to a VA clinician of appropriate expertise to provide an opinion as to the following:

a)  Did the Veteran sustain any additional disability as a result of VA left heel spur surgery performed in August 2008 and/or VA follow up care in treating the Veteran's infection following surgery.  If so, identify any additional disability.

b) If additional disability was sustained as a result of the August 2008 surgery and/or VA follow up care in treating the Veteran's infection, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment? 

c)  If additional disability was sustained as a result of the August 2008 surgery and/or VA follow up care in treating the Veteran's infection, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

 (d) If additional disability was sustained as a result of the August 2008 surgery and/or VA follow up care in treating the Veteran's infection, was it due to an event not reasonably foreseeable?

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of step 1, schedule the Veteran for a VA examination to address the following:

a)  Provide an opinion as to whether the Veteran has a chronic kidney disorder, to include kidney stones, that is at least as likely as not (at least a 50 percent probability) that had its onset during service or within the initial post-service year or is otherwise related to service.

The examiner should specifically address the in-service diagnosis of ureteral calculus in December 1969.

b)  If the examiner determines that the Veteran at least as likely as not has a kidney disorder that is related to service, provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a back disorder that is caused or aggravated by a kidney disorder.

c) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a back disorder that is related to service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of step 1, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected seborrheic dermatitis.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




